             Case
              Case1:17-cr-00116-VM
                   1:17-cr-00116-VM Document
                                     Document81-1 Filed09/14/20
                                              83 Filed  09/11/20 Page
                                                                  Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               September 14, 2020
____________________________________
UNITED STATES OF AMERICA                                     Consent
                                                             Order of Restitution
                 v.

BARRY CONNELL                                                Docket No. 17 Cr. 116 (VM)
__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Won S. Shin, Michael Neff,

and Kiersten Fletcher, Assistant United States Attorneys, of counsel; the presentence report; the

Defendant’s conviction on Counts One through Five of the above Indictment; and all other

proceedings in this case, it is hereby ORDERED that:


        1.       Amount of Restitution

        BARRY CONNELL, the Defendant, shall pay restitution in the total amount of

$5,278,699.19, pursuant to 18 U.S.C. § 3663A (MVRA), to the victims of the offense(s) charged

in Count(s) One through Five. The names, addresses, and specific amounts owed to each victim

are set forth in the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United

States Attorney’s Office of a change of address of a victim, the Clerk of the Court is authorized to

send payments to the new address without further order of this Court.

        Restitution is not joint and several with other defendants or with others not named herein.

        2.       Schedule of Payments

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;




2020.01.09
            Case
             Case1:17-cr-00116-VM
                  1:17-cr-00116-VM Document
                                    Document81-1 Filed09/14/20
                                             83 Filed  09/11/20 Page
                                                                 Page22ofof44




including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

                 In the interest of justice, restitution shall be payable in installments pursuant to 18

U.S.C. § 3572(d)(1) and (2). The Defendant shall commence monthly installment payments in an

amount equal to 10 percent of the Defendant’s gross income, payable on the 1st of each month,

immediately upon entry of this judgment. If the Defendant defaults on the payment schedule set

forth above, the Government may pursue other remedies to enforce the judgment.

       3.       Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.       Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

                                                   2
             Case
              Case1:17-cr-00116-VM
                   1:17-cr-00116-VM Document
                                     Document81-1 Filed09/14/20
                                              83 Filed  09/11/20 Page
                                                                  Page33ofof44




the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.       Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    3
Case
 Case1:17-cr-00116-VM
       1:17-cr-00116-VM Document
                         Document81-1 Filed09/14/20
                                  83 Filed  09/11/20 Page
                                                      Page4 4ofof4 4




                                            September 14, 2020
